Citation Nr: 1409978	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-46 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include pulmonary tuberculosis (PTB) and chronic obstructive pulmonary disease (COPD), including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1955 to June 1967. This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2010 the Veteran failed to report for a hearing he requested. This matter was before the Board in August 2012, when it was remanded to reschedule a hearing.  The Veteran again failed to report on the October 2012 rescheduled hearing date.  In February 2013 this matter was again before the Board, when it was remanded for additional development.  In July 2013 this matter was again before the Board, when it was remanded for the RO to schedule a video conference hearing.  A videoconference hearing was scheduled in February 2014; the Veteran again failed to report.  His hearing request is deemed withdrawn.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's respiratory problems in service were acute and resolved; COPD was not manifested in service; PTB was not manifested in service or within three years following discharge from service; and the preponderance of the evidence is against a finding that any current chronic respiratory disability is related to his service or to any event therein, to include as due to exposure to herbicides.  




CONCLUSION OF LAW

Service connection for a respiratory disorder, to include as due to exposure to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  December 2007 and March 2008 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Records from Big Spring VA Medical Center from January 2005 to the present were requested.  However, some of those records (from January 2005 to February 14, 2006) were determined to be unavailable; all efforts to secure such records have been exhausted.  VA treatment records from February 15, 2006 to May 2013 have been associated with the claims file.  The evidence shows the Veteran evidently receives age-related Social Security Administration (SSA) benefits.  

The Veteran was afforded VA respiratory examinations in January 2010 and April 2013.  The April 2013 VA examination was pursuant to the February 2013 Board remand (that found the January 2010 VA examination inadequate and ordered re-examination).  The Board has reviewed the report of the April 2013 examination and finds it adequate for rating purposes; the examiner conducted a thorough examination, making all necessary findings; reviewed the record; and provided an opinion that was accompanied by an adequate explanation of rationale.  The Board also finds there has been substantial compliance with the February 2013 remand instructions.  

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  To establish service connection for a claimed disability, there must be evidence of the claimed disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disorder may also be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include PTB) may be service connected on a presumptive basis if manifested within a specified period of time postservice (3 years for PTB).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service department records show the Veteran served in Vietnam.  Veterans who served in the Republic of Vietnam from January 9, 1962 to May 7, 1975, are presumed to have been exposed to an herbicide agent therein, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A layperson is generally not capable of opining on a matter requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that all of the evidence in the Veteran's VA record (with an emphasis on the evidence relevant to this appeal) has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his currently diagnosed COPD was initially manifested in service and has persisted.  His STRs show that in January 1958 he had a "cold" for four days.  On examination his lungs were clear and the impression was upper respiratory infection (URI).  A January 1959 health record noted that he had an "URI".  An August 1962 treatment report notes symptoms of URI with cough, and rhinorrhea; cough productive of yellowish sputum, and slight fever at night.  The impression was pneumonitis.  A January 1963 STR notes that he reported he had coughed up yellow sputum, but was unable to do it at that time; he was treated for bronchitis.  An August 1963 treatment record noted he had a slight cough with signs and symptoms of URI.  In February 1965 he was seen at military sick call for a common cold.  An October 1966 X-ray report notes the Veteran reported a productive cough for the previous three days.  The report notes questionable increased bronchial markings.  On April 1967 service separation examination, the lungs and chest were clinically normal and the Veteran denied having a history of ear, nose or throat trouble, chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath, pain or pressure in chest, or chronic cough.  He stated that he felt he was in excellent health.

A January 1992 VA medical certificate notes the Veteran complained of his ears being plugged-up, fatigue, night sweats, and weight loss (10 pounds in three weeks).  X-rays showed changes in the right apex; and tuberculosis (TB) was the prime consideration.  He also mentioned that he was a smoker.  The diagnosis was rule-out TB.  In February 1992 the Veteran was admitted to a VA hospital for four days for further therapy for his diagnosed PTB.  A March 1992 report noted he had bloody sputum, extreme weakness, and flu-like symptoms.  PTB diagnosed, and he was started on chemotherapeutic agents.  

In April 1992 the Veteran filed a claim seeking VA pension benefits, claiming he was totally disabled by residuals of PTB; a May1992 VA outpatient treatment record notes that he was under therapy for tuberculosis.  On June 1992 VA general medical examination the Veteran's throat/oral cavity were within normal limits.  He could exercise only 30 seconds before getting considerable shortness of breath, and had to sit down due to hyperventilation.  He had to rest upon walking one flight of stairs.  He had active TB with chronic shortness of breath with any activity, and had lost 23 pounds.  The diagnoses were post TB with weight loss and shortness of breath.  A June 1992 rating decision awarded him VA pension benefits.

August 1993 chest x-rays showed COPD, chronic right upper lobe pleural parenchymal scarring and contraction atelectasis, stable since June 23, 1993.  An August 1995 VA outpatient treatment record notes the Veteran's complaint of weakness and shortness of breath, mostly with exertion.  The assessment was COPD and rule-out TB.  Chest x-rays in December 1996 showed evidence of obstructive lung disease with fibrous changes in the right upper lung from prior inflammatory insults; stable compared to prior studies.  

On September 1998 VA aid and attendance/household examination the Veteran reported trouble breathing, which he related to having had TB.  He reported he had smoked between one and two packs of cigarettes per day, but had quit smoking in 1991.  He also reported having an occasional, dull, non-radiating, sometimes sharp pain in the middle of the lower sternum.  He stated that he sometimes got light-headed and experienced shortness of breath.  On physical examination the lungs revealed a few crackles in the right mid-lung.  The diagnoses were history of TB in 1992, and rule out coronary artery disease; the examiner noted that in addition to TB the Veteran probably has COPD to some degree.  He was not on any medication [for respiratory problems].  On exercise testing, the impressions included severe obstructive airways disease.  Pulmonary function studies revealed severe obstruction as well as low vital capacity, possibly from a concomitant restrictive defect.  October 1998 x-rays showed fibrosis and emphysema with scarring throughout the chest; stable compared to prior studies.

In a February 2002 VA primary care follow-up report, the Veteran reported a past medical history of COPD.  He made a whistling noise when he breathed, but his lungs were clear on auscultation.  The diagnosis was COPD.  On October 2003 VA outpatient treatment, his lungs were clear to auscultation bilaterally, with decreased inspiratory effort.  The assessments were COPD-add Combivent 2 puffs four times a day and theophylline 200mg twice daily, and coronary artery disease, stable.  On February 2004 VA primary care outpatient treatment, severe COPD and coronary artery disease, stable were diagnosed.  On February 2006 VA annual examination, the Veteran stated that "tuberculosis wiped out my lungs" in 1992.  It was noted that he was treated with a multi-drug regimen for about a year by a health department physician.  He had shortness of breath with exertion; but no history of asthma.  The assessment was COPD.  

On January 2010 VA respiratory examination, the examiner noted that the Veteran's claims file and medical records were reviewed.  The Veteran presented with severe COPD.  The examiner noted the Veteran's history of tuberculosis in early 1992 for which he had prophylactic treatment (although he vehemently denied ever having active tuberculosis), and that the Veteran had a history of heavy smoking (record shows 80-year pack history in 1992 on tuberculosis intake), which he also denied.  The diagnosis was severe COPD, not related to any treatment or chemical exposure in service.  Pulmonary function studies showed a severe obstructive lung defect.  The airway obstruction was confirmed by the decrease in flow rate at peak flow and flow at 50 percent and 75 percent of the flow volume curve.  An obstructive lung defect was confirmed by an increased RV [respiratory volume].  There was a mild decrease in diffusing capacity.  FEV1 [forced expiratory volume in one second] changed by 98 percent.  This was interpreted as a mild response to bronchodilator.  

The examiner opined that the Veteran's COPD was not caused by or a result of mild bronchitis [in service].  The rationale was that there was no treatment or history of significant respiratory illness while on active duty, other than bronchitis, which did not require hospitalization.  There was no mention of respiratory problems on the Veteran's separation physical and a history of heavy smoking and a diagnosis of tuberculosis were noted in 1992, twenty-five years after discharge from service.  

In a January 2010 statement in support of his claim, the Veteran provided a brief history of his "breathing troubles[,]" which he claimed began in Vietnam.  He stated that he started school as soon as he left the service, and the only breathing problem he had was in pushing cars around.  He attended school for three year then got a job as a service manager of a new car dealership.  His lungs did not bother him except when he went water skiing.  In 1976 he worked in the offshore oil business as a roughneck.  He liked the job but when it came time to push back the drill pipe in the stand "[his] lungs were letting [him] down."  He quit that job after 3 or 4 months because the pain in his chest was getting to "be a little too much" for him.  He worked as an auto mechanic for about 3 or 4 years, and then started his own automobile repair business.  In 1990 he enrolled in college and was working full-time (when he could find work).  This ran his body down.  He had a persistent cold; he went to the doctor and tested negative for tuberculosis.  He was discharged from the hospital and while he had a negative test for tuberculosis, he took the TB medication to help with his chest cold; he was not properly informed of the side effects from the TB medication.  He stated that when he started smoking he bought 2 and 3 ("ready rolls") a day.  When his breathing worsened (from walking up a very steep hill), he quit; and this was almost a year before his experience with the chest cold.  His breathing has been deteriorating ever since.  He has been on oxygen since May 2008, and felt that he should have been on it much sooner. 

On September 2010 private hospital discharge summary, the primary discharge diagnosis was COPD exacerbation.  A secondary diagnosis, in pertinent part, was interstitial lung disease.  February 2012 chest x-rays show advanced COPD with extensive scarring of the right upper lobe, unchanged.  A March 2012 CT scan of the thorax (with contrast), showed COPD with severe bullous emphysematous changes and scattered areas of pulmonary fibrosis, posterior right upper lobe pleural/parenchymal scarring, bibasilar posterior calcified pleural plaque, and no pulmonary nodules.  

On April 2013 VA respiratory disease other than PTB and sleep apnea,  COPD was diagnosed.  There was an obstructive ventilatory defect that was very severe and not improved by inhaled bronchodilators.  The examiner noted that the claims file showed that the Veteran was treated for acute respiratory conditions including bronchitis and pneumonitis.  He had no conditions that would normally result in a chronic respiratory condition.  There was no nexus information until the Veteran had COPD, emphysema type, diagnosed in the 1990's.  He had shortness of breath with minimal exertion, was oxygen dependent (24 hours per day), and used multiple COPD inhalers per day.  He had over 80-pack years of smoking before stopping approximately 22 years ago.  The examiner opined that the Veteran's COPD was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The rationale was that in the military the Veteran had only acute conditions of the lungs.  Much later in life, he developed COPD which progressed and is now severe; it is likely due to long term tobacco smoking.

The Veteran's STRs show that during service he was treated for acute respiratory disorders, including bronchitis, pneumonitis and upper respiratory infections (all of which resolved).  The record also shows that he currently now has COPD, initially noted in 1993.  What is still needed to substantiate the claim of service connection for a chronic respiratory disorder to include PTB and COPD is evidence that the currently diagnosed COPD is related to the Veteran's respiratory problems in service (or is otherwise related to his service).

There is no evidence that COPD or any chronic respiratory disability was manifested in service.  Although the Veteran was treated for various respiratory disorders in service, such problems were acute and resolved with no residual pathology; on service separation his lungs and chest were normal.  Significantly, the April 2013 VA examiner found that the Veteran did not have any respiratory problem in service that would normally result in a chronic respiratory disorder, but only had acute conditions which resolved without residuals.  Accordingly, service connection for COPD (or any other chronic respiratory disability) on the basis that such became manifest in service and persisted is not warranted.  Inasmuch as PTB is not shown to have been manifested prior to 1992 (some 25 years after service), service connection for such disease on a chronic disease presumptive basis (under 38 U.S.C.A. §§ 1112, 1137) likewise is not warranted.  

The Veteran alleges further that his COPD is causally related to his exposure to herbicides in service.  He served in Vietnam and is presumed to have been exposed to herbicide agents.  However, COPD is not among the enumerated diseases determined to be related to herbicide exposure and warranting presumptive service connection on that basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  

As is noted above, when a claimant suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange the claimant is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  What is presented then, is the question of whether, in the absence of continuity of symptoms/complaints since service and any applicable presumptions, the Veteran's COPD may somehow otherwise be etiologically related to an event, injury, or disease during his remote service (to specifically include exposure to herbicides and/or treatment for respiratory disorders to include, bronchitis, pneumonitis and upper respiratory infections he received therein).  That is a question that is inherently medical in nature, and requires medical expertise.  See Jandreau, 492 F.3d at 1377.  The Veteran has not presented any medical opinion or medical literature that supports his claim that his COPD is (or may be) related to his service/exposure to herbicides/or treatment for acute respiratory disorders therein.  

The record includes private and VA treatment records which note that he has COPD; however, they describe treatment and are silent regarding the etiology of the disability.  There is no competent evidence that COPD was manifested prior to 1993.  The lengthy time interval (more than 25 years) between active service and the initial postservice notation of COPD is, of itself, a factor weighing against a finding of service connection for COPD.  Significantly, there is no medical opinion in the record that relates the Veteran's COPD directly to his service.  On the contrary, the April 2013 VA examiner found that the Veteran did not have a disorder in service that normally would result in a chronic respiratory disability.  He further opined that the Veteran's COPD was less likely than not incurred in or caused by an in-service injury, event, or illness and (noting the Veteran's extensive history of smoking) that his COPD was likely due to long-term tobacco smoking.  [The Board finds the Veteran's more recent denials of a smoking history not credible in light of the many notations of such in clinical records, which, given their nature, must be afforded substantial probative value.]  As the opinion is by a medical professional who is competent to offer an opinion in the matter, notes the Veteran's history, and is based on a thorough examination of the Veteran, and includes detailed rationale which identifies the Veteran's smoking history as a more likely etiology, it is probative evidence in the matter.  As there is no competent (medical) evidence to the contrary the opinion is persuasive.  In summary, the competent evidence of record does not support that the Veteran's COPD is related to his service, to include as due to herbicides.  
To the extent that the Veteran may be attempting to substantiate his claim of service connection for COPD by his recent allegations that his respiratory problems began in service when he was treated for acute respiratory disorders, and that he has had such problems since, the Board finds such allegation not credible.  As was reported, his lungs and chest were normal when he was examined for service separation.  In April 1992 he filed a claim seeking VA pension benefits (based on active PTB).  More recently the Veteran has denied ever having active TB; based on the recorded treatment he received such assertion is not plausible.  He has also noted that his breathing troubles began two thirds of the way through his tour in Vietnam (1966/1967).  The evidence shows COPD was first diagnosed more than 25 years after service.  There is no evidence of a diagnosis of a chronic respiratory disability prior to 1992.  His complaints in service resolved, and his reports of postservice continuity are unsupported by the more contemporaneous recorded clinical data, and are self-serving and compensation-driven.  Self-interest was clearly a factor when the allegation was first made.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of Veteran's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).  

While the Veteran is competent to provide evidence of lay-observable events or the presence of disability, or symptoms of disability capable of lay observation (to include respiratory difficulty), (See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson, 581 F.3d 1313), he is not competent to establish by his own statements that a specific diagnosis of COPD (or any other current chronic respiratory disability) is etiologically related to his remote service/treatment for acute problems therein.  That is a complex medical question requiring specialized medical knowledge/training, and he is a layperson, lacking such expertise.  See Jandreau, 492 F.3d at 1374, 1377.  

It is not in dispute that the Veteran has COPD and has had active PTB .  However the preponderance of the evidence is a finding that any current chronic respiratory disease is related to his service, and against this claim.  Accordingly, the appeal in the matter must be denied.


ORDER

The appeal seeking service connection for a chronic respiratory disorder, to include PTB and COPD, including as due to exposure to herbicides, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


